      Case 2:16-cr-00032-BWA-JVM Document 214 Filed 11/19/18 Page 1 of 2



                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF LOUISIANA


 UNITED STATES OF AMERICA                       *          CRIMINAL NO. 16-032

                v.                              *          SECTION: “M”

 LOUIS AGE, JR., ET AL.                         *

                                        *       *      *

                        NOTICE OF INTENT NOT TO SEEK THE
                     DEATH PENALTY AGAINST ALL DEFENDANTS

       NOW INTO COURT comes the United States of America, appearing herein through the

undersigned Assistant United States Attorney, and respectfully provides notice that the

government will not seek the death penalty against the defendants, Louis Age, Jr., Louis Age, III,

Ronald Wilson, Kendrick Johnson, and Stanton Guillory, for any crimes charged in the

Superseding Indictment.

                                                    Respectfully submitted,

                                                    PETER G. STRASSER
                                                    UNITED STATES ATTORNEY


                                                    /s/ Myles D. Ranier
                                                    MYLES D. RANIER
                                                    Assistant United States Attorney
                                                    La. Bar Roll Number 30029
                                                    650 Poydras Street, Suite 1600
                                                    New Orleans, LA 70130
                                                    Telephone: (504) 680-3087
                                                    Myles.Ranier@usdoj.gov
     Case 2:16-cr-00032-BWA-JVM Document 214 Filed 11/19/18 Page 2 of 2



                               CERTIFICATE OF SERVICE

       I hereby certify that on November 19, 2018, I electronically filed the foregoing with the
Clerk of Court by using the CM/ECF system which will send a notice of electronic filing to all
defense counsel of record.
                                                  /s/ Myles D. Ranier
                                                  MYLES D. RANIER
                                                  Assistant United States Attorney




                                               2
